--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

            This Securities Purchase Agreement (this “Agreement”) is dated as of
October 22, 2014, by and between Anavex Life Sciences Corp., a Nevada
corporation (the “Company”), and the purchaser identified on the signature page
hereto (including its successors and assigns, the “Purchaser”).

            WHEREAS, subject to the terms and conditions set forth in this
Agreement, and pursuant to Section 4(2) of the Securities Act of 1933, as
amended (the “Securities Act”) and Rule 506 promulgated thereunder, or Rule 903
of Regulation S promulgated under the Securities Act, the Company desires to
issue and sell to the Purchaser, and the Purchaser desires to purchase from the
Company, securities of the Company as more fully described in this Agreement.

            NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained
in this Agreement, and for other good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, the Company and the Purchaser
agree as follows:

ARTICLE I.
DEFINITIONS


            1.1        Definitions. The following terms have the meanings set
forth in this Section 1.1:

            “Closing” means the closing of the purchase and sale of the
Securities pursuant to Section 2.1.

           “Closing Date” means the Trading Day on which all of the Transaction
Documents have been executed and delivered by the applicable parties thereto,
and all conditions precedent to (i) the Purchaser’s obligations to pay the
Subscription Amount and (ii) the Company’s obligations to deliver the
Securities, in each case, have been satisfied or waived.

            “Commission” means the U.S. Securities and Exchange Commission.

           “Common Stock” means the common stock of the Company, par value
$0.001 per share, and any other class of securities into which such securities
may hereafter be reclassified or changed.

           “Company Counsel” means legal counsel of the Company represented by
K&L Gates LLP, 200 S. Biscayne Boulevard, 39th Floor, Miami, Florida 33139.

           “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

           “Liens” means a lien, charge, security interest, encumbrance, right
of first refusal, preemptive right or other restriction.

--------------------------------------------------------------------------------

           “Material Adverse Effect” means (i) a material adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document.

           “Required Approvals” shall have the meaning ascribed to such term in
Section 3.1(k).

           “Rule 144” means Rule 144 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.

            “SEC Reports” shall have the meaning ascribed to such term in
Section 3.1(i).

           “Securities” means the Shares, the Warrants and the Warrant Shares.

           “Shares” means the shares of Common Stock issued or issuable to the
Purchaser pursuant to this Agreement.

           “Short Sales” means all “short sales” as defined in Rule 200 of
Regulation SHO under the Exchange Act (but shall not be deemed to include the
location and/or reservation of borrowable shares of Common Stock).

           “Subscription Amount” means, as to the Purchaser, the aggregate
amount to be paid for the Securities purchased hereunder as specified below the
Purchaser’s name on the signature page of this Agreement and next to the heading
“Subscription Amount,” in United States dollars and in immediately available
funds.

           “Trading Day” means a day on which the principal Trading Market is
open for trading.

           “Trading Market” means any of the following markets or exchanges on
which the Common Stock is listed or quoted for trading on the date in question:
the NYSE Alternext, the Nasdaq Capital Market, the Nasdaq Global Market, the
Nasdaq Global Select Market, the New York Stock Exchange, the OTC Bulletin Board
or the OTC Market (or any successors to any of the foregoing).

           “Transaction Documents” means this Agreement, the Warrants, all
exhibits and schedules thereto and hereto and any other documents or agreements
executed in connection with the transactions contemplated hereunder.

           “Transfer Agent” means Nevada Agency & Transfer Company, the current
transfer agent of the Company, with a mailing address of 50 West Liberty Street,
Suite 880, Reno Nevada 89501, and any successor transfer agent of the Company.

2

--------------------------------------------------------------------------------

           “Units” means units of securities each consisting of (i) one share of
Common Stock at a purchase price of $0.25; (ii) a Series A Warrant to purchase
one share of Common Stock, at a purchase price per Unit of $0.30; and (iii) a
Series B Warrant to purchase one share of Common Stock, at a purchase price per
Unit of $0.42.

           “Warrants” means, collectively, the Series A and Series B Common
Stock purchase warrants delivered to the Purchaser at the Closing in accordance
with Section 2.2(a) hereof, which Warrants shall be exercisable at $0.30 and
$0.42 per share and have a term of exercise equal to five (5) years from the
initial date of exercise, in the forms of Exhibit A and Exhibit B attached
hereto, respectively.

           “Warrant Shares” means the shares of Common Stock issuable upon
exercise of the Warrants.

ARTICLE II.
PURCHASE AND SALE


            2.1        Closing. On the Closing Date, upon the terms and subject
to the conditions set forth herein, substantially concurrent with the execution
and delivery of this Agreement by the parties hereto, the Company agrees to
sell, and the Purchaser agrees to purchase, an aggregate of Five Hundred
Thousand Dollars ($500,000) in value of Units. The Purchaser shall deliver to
the Company via wire transfer equal to such Purchaser’s Subscription Amount as
set forth on the signature page hereto executed by the Purchaser and the Company
and the Purchaser shall deliver the other items set forth in Section 2.2
deliverable at the Closing. Upon satisfaction of the conditions set forth in
Section 2.2, the Closing shall occur at the offices of Company Counsel or such
other location as the parties shall mutually agree.

            2.2        Deliveries.

            (a)        On or prior to the Closing Date, the Company shall
deliver or cause to be delivered to the Purchaser the following:

            (i) this Agreement duly executed by the Company;

            (ii) 2,000,000 shares of Common Stock in certificated form issued in
the name of Purchaser; a Series A Warrant registered in the name of the
Purchaser to purchase up to 2,000,000 shares of Common Stock, with an exercise
price equal to $0.30, subject to adjustment therein (such Warrant certificate
may be delivered within five Trading Days of the Closing Date); and a Series B
Warrant registered in the name of the Purchaser to purchase up to 2,000,000
shares of Common Stock, with an exercise price equal to $0.42, subject to
adjustment therein (such Warrant certificate may be delivered within five
Trading Days of the Closing Date).

            (b)        In addition to the forgoing, the Purchaser’s obligation
to purchase the Units on a Closing Date at which such purchase is to be
consummated is subject to the fulfillment on or prior to such Closing Date of
the following conditions, which conditions may be waived at the option of the
Purchaser to the extent permitted by law:

3

--------------------------------------------------------------------------------

            (i)          Representations and Warranties. The representations and
warranties made by the Company shall be true and correct at all times prior to
and on the Closing Date, except to the extent any such representation or
warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct as of such earlier date.

            (ii)         Covenants. All covenants, agreements and conditions
contained in this Agreement to be performed by the Company on or prior to the
date of such Closing Date shall have been performed or complied with in all
material respects.

            (iii)        No Legal Order Pending. There shall not then be in
effect any legal or other order enjoining or restraining the transactions
contemplated by this Agreement.

            (iv)         No Law Prohibiting or Restricting Such Sale. There
shall not be in effect any law, rule or regulation prohibiting or restricting
such sale or requiring any consent or approval of any person, which shall not
have been obtained, to issue the Securities (except as otherwise provided in
this Agreement).

            (v)          Required Consents. The Company shall have obtained any
and all consents, permits, approvals, registrations and waivers necessary or
appropriate for consummation of the purchase and sale of the Securities and the
consummation of the other transactions contemplated by the Transaction
Documents, all of which shall be in full force and effect.

            (vi)         Adverse Changes. Since the date of execution of this
Agreement, no event or series of events shall have occurred that reasonably
could have or result in a Material Adverse Effect.

            (c)        On or prior to the Closing Date, the Purchaser shall
deliver or cause to be delivered to the Company the following:

            (i)          this Agreement duly executed by the Purchaser;

            (ii)         the Purchaser’s Subscription Amount by wire transfer to
the account as specified in writing by the Company; and

            (iii)        the Purchaser Questionnaires in the form on Annex A and
Annex B attached hereto.

4

--------------------------------------------------------------------------------

ARTICLE III.
REPRESENTATIONS, WARRANTIES AND COVENANTS


            3.1        Representations and Warranties of the Company. In order
to induce the Purchaser to enter into this Agreement and consummate the
transactions contemplated hereby, the Company represents and warrants to the
Purchaser as follows:

            (a)        Incorporation. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada and is qualified to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification, except where the failure to so qualify would not have a Material
Adverse Effect. Each of the Company’s subsidiaries (the “Subsidiaries”) is an
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation and is qualified to do business in each
jurisdiction in which the character of its properties or the nature of its
business requires such qualification, except where the failure to so qualify
would not have a Material Adverse Effect. The Company has all requisite
corporate power and authority to execute, deliver and perform its obligations
under this Agreement, the Transaction Documents and to carry on its business as
now conducted. Neither the Company, nor any of its Subsidiaries is in violation
of any of the provisions of their respective articles of incorporation, bylaws
or other organizational or charter documents, including, but not limited to the
Charter Documents (as defined below). Each of the Company and its Subsidiaries
is duly qualified to conduct business and is in good standing as a foreign
corporation in each jurisdiction in which the nature of the business conducted
or property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not
result in a direct and/or indirect (i) Material Adverse Effect on the legality,
validity or enforceability of any of the Securities and/or this Agreement, (ii)
Material Adverse Effect on the results of operations, assets, business,
condition (financial and other) or prospects of the Company and its
Subsidiaries, taken as a whole, or (iii) Material Adverse Effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under this Agreement.

            (b)        Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, the Company’s Board of Directors or the Company’s stockholders in
connection therewith other than in connection with the Required Approvals. Each
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

5

--------------------------------------------------------------------------------

            (c)        No Conflicts. The execution, delivery and performance by
the Company of the Transaction Documents, the issuance and sale of the
Securities and the consummation by it of the transactions contemplated hereby
and thereby to which it is a party do not and will not: (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of the Company or any Subsidiary,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.

            (d)        Issuance of the Securities. The Shares are duly
authorized and, when issued and paid for in accordance with the applicable
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens other than restrictions on transfer
provided for in the Transaction Documents. The Warrant Shares, when issued in
accordance with the terms of the Warrants, will be validly issued, fully paid
and nonassessable, free and clear of all Liens imposed by the Company.

            (e)        Capitalization. The Company is authorized to issue
150,000,000 shares of common stock, par value $0.001, of which approximately
47,640,236 shares are outstanding as of the date hereof. No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Securities.

            (f)        Absence of Litigation. There is no action, suit, claim,
or proceeding, or, to the Company's knowledge, inquiry or investigation, before
or by any court, public board, government agency, self-regulatory organization
or body pending or, to the knowledge of the Company, threatened against or
affecting the Company that could, individually or in the aggregate, have a
Material Adverse Effect. There is no action, suit, claim, proceeding, inquiry or
investigation by the Company pending or which the Company intends to initiate.
The foregoing includes, without limitation, actions, suits, proceedings or
investigations pending or threatened in writing (for which there is any basis
known to the Company) involving the prior employment of any of the Company’s
employees, their services provided in connection with the Company’s business, or
any information or techniques allegedly proprietary to any of their former
employers, or the employees’ obligations under any agreements with prior
employers.

6

--------------------------------------------------------------------------------

            (g)        Title to Properties and Assets; Liens, Etc. Each of the
Company and its Subsidiaries have good and marketable title to its properties
and assets, including the properties and assets reflected in the most recent
balance sheet included in the Company’s financial statements, and good title to
its leasehold estates, in each case subject to no mortgages, pledges, liens,
claims, charges, encumbrances or other restrictions (collectively,
“Encumbrances”), other than (a) those resulting from taxes which have not yet
become delinquent; and (b) Encumbrances which do not materially detract from the
value of the property subject thereto or materially impair the operations of the
Company; and (c) those that have otherwise arisen in the ordinary course of
business, none of which are material. The Company is in compliance with all
material terms of each lease to which it is a party or is otherwise bound.

            (h)        Intellectual Property. The Company and its Subsidiaries
have, or have rights to use, all patents, patent applications, trademarks,
trademark applications, service marks, trade names, trade secrets, inventions,
copyrights, licenses and other intellectual property rights and similar rights
necessary or material for use in connection with their respective businesses and
which the failure to so have could have a Material Adverse Effect (collectively,
the “Intellectual Property Rights”). Neither the Company nor any Subsidiary has
received a notice (written or otherwise) that any of the Intellectual Property
Rights used by the Company or any Subsidiary violates or infringes upon the
rights of any person. To the knowledge of the Company, except as set forth in
the SEC Reports, all such Intellectual Property Rights are enforceable and there
is no existing infringement by another person of any of the Intellectual
Property Rights. The Company and its Subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
intellectual properties, except where failure to do so could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

            (i)        SEC Reports; Financial Statements. The Company has made
available to Purchaser true and complete copies of all reports or registration
statements the Company has filed with the SEC under the Securities Act and the
Exchange Act, for all periods subsequent to December 31, 2012, all in the form
so filed (collectively the “SEC Reports”). To the Company’s knowledge, the
Company has filed all documents that the Company was required to file under the
Exchange Act during the twelve (12) months preceding the date of this Agreement.

            (j)        Transactions with Affiliates and Employees. Except as set
forth in the SEC Reports, none of the officers or directors of the Company and,
to the knowledge of the Company, none of the employees of the Company is
presently a party to any transaction with the Company or any Subsidiary (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $120,000 other than for (i) payment of salary
or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) other employee benefits, including
stock option agreements under any stock option plan of the Company.

7

--------------------------------------------------------------------------------

            (k)        Filings, Consents and Approvals. The Company shall obtain
or make, as are required to be made under applicable laws, any required
consents, waivers, authorizations or orders, notices, or filings or registration
with, any court or other federal, state, local or other governmental authority
or other person, in connection with the execution, delivery and performance by
the Company of the Transaction Documents (collectively, the “Required
Approvals”).

            3.2        Representations and Warranties of the Purchaser. The
Purchaser hereby represents and warrants as of the date hereof and as of the
Closing Date to the Company as follows (unless as of a specific date therein):

            (a)        Organization; Authority. The Purchaser is either an
individual or an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization with full right,
corporate or partnership power and authority to enter into and to consummate the
transactions contemplated by the Transaction Documents and otherwise to carry
out its obligations hereunder and thereunder. The execution and delivery of the
Transaction Documents and performance by the Purchaser of the transactions
contemplated by the Transaction Documents have been duly authorized by all
necessary corporate, partnership, limited liability company or similar action,
as applicable, on the part of the Purchaser. Each Transaction Document to which
it is a party has been duly executed by the Purchaser, and when delivered by the
Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of the Purchaser, enforceable against it in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

            (b)        Own Account. The Purchaser understands that the
Securities are “restricted securities” and have not been registered under the
Securities Act or any applicable state securities law and is acquiring the
Securities as principal for its own account and not with a view to or for
distributing or reselling such Securities or any part thereof in violation of
the Securities Act or any applicable state securities law, has no present
intention of distributing any of such Securities in violation of the Securities
Act or any applicable state securities law and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Securities in violation of the Securities Act or any
applicable state securities law. The Purchaser is acquiring the Securities
hereunder in the ordinary course of its business.

8

--------------------------------------------------------------------------------

            (c)        Purchaser Status. At the time the Purchaser was offered
the Securities, it was, and as of the date hereof it is, and on each date on
which it exercises any Warrants, it will be either: (i) an “accredited investor”
as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the
Securities Act or (ii) a “qualified institutional buyer” as defined in Rule
144A(a) under the Securities Act. If applicable, the Purchaser qualifies for an
exemption from prospectus requirements pursuant to Canadian NI 46-106 and has
completed and signed Annex B attached hereto. The Purchaser is not required to
be registered as a broker-dealer under Section 15 of the Exchange Act.

            (d)        Experience of the Purchaser. The Purchaser, either alone
or together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. The Purchaser is able to bear
the economic risk of an investment in the Securities and, at the present time,
is able to afford a complete loss of such investment.

            (e)        General Solicitation. The Purchaser is not, to its
knowledge, purchasing the Securities as a result of any advertisement, article,
notice or other communication regarding the Securities published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar or, to the Purchaser's knowledge, any other general
solicitation or general advertisement.

            (f)        Certain Transactions and Confidentiality. Other than
consummating the transactions contemplated hereunder, the Purchaser has not
directly or indirectly, nor has any Person acting on behalf of or pursuant to
any understanding with the Purchaser, executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that the Purchaser first received a term sheet (written or oral) from
the Company or any other Person representing the Company setting forth the
material terms of the transactions contemplated hereunder and ending immediately
prior to the execution hereof. Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of the Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of the Purchaser’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Securities covered by this Agreement. Other than to other Persons
party to this Agreement, the Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
Short Sales or similar transactions in the future.

9

--------------------------------------------------------------------------------

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES


4.1        Transfer Restrictions.

            (a)        The Securities may only be disposed of in compliance with
state and federal securities laws. In connection with any transfer of Securities
other than pursuant to an effective registration statement or Rule 144, the
Company may require the transferor thereof to provide to the Company an opinion
of counsel selected by the Company, to the effect that such transfer does not
require registration of such transferred Securities under the Securities Act. As
a condition of transfer, any such transferee shall agree in writing to be bound
by the terms of this Agreement and shall have the rights and obligations of a
Purchaser under this Agreement.

            (b)        The Purchaser agrees to the imprinting, so long as is
required by this Section 4.1, of a legend on any of the Securities in
substantially the following form:

For U.S. Persons:

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS
EXERCISABLE, IF APPLICABLE, HAS BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.

For Non-U.S. Persons

THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “1933 ACT”) PURSUANT TO REGULATION S UNDER THE 1933 ACT.
ACCORDINGLY, NONE OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS (AS DEFINED IN REGULATION S PROMULGATED UNDER THE
SECURITIES ACT) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR
PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933
ACT.

10

--------------------------------------------------------------------------------

For Canadian Persons

THE HOLDER OF THIS SECURITY MUST NOT TRADE THE SECURITY IN OR FROM A
JURISDICTION OF CANADA UNLESS THE CONDITIONS IN SECTION 13 OF MULTILATERAL
INSTRUMENT 51-105 ISSUERS QUOTED IN THE U.S. OVER THE COUNTER MARKETS ARE MET.

            (c)        The Purchaser covenants and agrees that the Purchaser
will sell any Securities only pursuant to either the registration requirements
of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom, and if Securities are sold pursuant to
a registration statement, they will be sold in compliance with the plan of
distribution set forth therein, and acknowledges that the removal of the
restrictive legend from certificates representing Securities as set forth in
this Section 4.1 is predicated upon the Company’s reliance upon this
understanding. Investor acknowledges that the Company is a reporting issuer in
Canada, and under Canadian Multilateral Instrument 51-105 (“MI 51-105”), the
securities of the Company may not be resold in Canada unless the resale
conditions of MI 51-105 are met, including the placement of a MI 51-105 legend
on the securities. Each non-Canadian Purchaser agrees not to resell the
securities of the Company from or into Canada and instructs the Company not to
place an MI 51-105 legend on the securities issued to the Investor.

                          (d)        With a view to making available to the
Purchaser the benefits of Rule 144 or any other similar rule or regulation of
the SEC that may at any time permit the Purchaser to sell securities of the
Company to the public without registration, the Company agrees, at the Company’s
sole expense, to:

                          1.               make and keep public information
available, as those terms are understood and defined in Rule 144;

                          2.               file with the SEC in a timely manner
all reports and other documents required of the Company under the Securities Act
and the Exchange Act so long as the Company remains subject to such requirements
and the filing of such reports and other documents is required for the
applicable provisions of Rule 144;

                          3.               furnish to the Purchaser so long as
Purchaser owns any securities of the Company, promptly upon request, (i) a
written statement by the Company that it has complied with the reporting and or
disclosure provisions of Rule 144, the Securities Act and the Exchange Act, (ii)
a copy of the most recent annual or quarterly report of the Company and such
other reports and documents so filed by the Company, and (iii) such other
information as may be reasonably requested to permit the Purchaser to sell such
securities pursuant to Rule 144 without registration; and

11

--------------------------------------------------------------------------------

                        4.               take such additional action as is
requested by the Purchaser to enable the Purchaser to sell the securities of the
Company pursuant to Rule 144, including, without limitation, delivering all such
legal opinions, consents, certificates, resolutions and instructions to the
Company’s transfer agent as may be requested from time to time by the Purchaser
and otherwise fully cooperate with Purchaser and Purchaser’s broker to effect
such sale of securities pursuant to Rule 144.

                         5.               The Company agrees that damages may be
an inadequate remedy for any breach of the terms and provisions of this Section
4.1(d) and that Purchaser shall, whether or not it is pursuing any remedies at
law, be entitled to equitable relief in the form of a preliminary or permanent
injunctions, without having to post any bond or other security, upon any breach
or threatened breach of any such terms or provisions.

ARTICLE V.
MISCELLANEOUS


            5.1        Fees and Expenses. Except as expressly set forth in the
Transaction Documents to the contrary, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. The Company
shall pay all Transfer Agent fees, stamp taxes and other taxes and duties levied
in connection with the delivery of any Securities to the Purchaser.

            5.2        Entire Agreement. The Transaction Documents, together
with the exhibits and schedules thereto, contain the entire understanding of the
parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.

            5.3        Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) the date of
transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address set forth on the signature pages
attached hereto prior to 5:30 p.m. (New York City time) on a Trading Day, (b)
the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile or email at the facsimile number or
email address set forth on the signature pages attached hereto on a day that is
not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (c) the second (2nd) Trading Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service, or (d) upon actual receipt
by the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.

            5.4        Amendments; Waivers. No provision of this Agreement may
be waived, modified, supplemented or amended except in a written instrument
signed, in the case of an amendment, by the Company and the Purchaser or, in the
case of a waiver, by the party against whom enforcement of any such waived
provision is sought. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of any party to exercise any right hereunder in any manner impair the
exercise of any such right.

12

--------------------------------------------------------------------------------

            5.5        Headings. The headings herein are for convenience only,
do not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.

            5.6        Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of the parties and their successors and permitted
assigns. A party may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the other party.

            5.7        No Third-Party Beneficiaries. This Agreement is intended
for the benefit of the parties hereto and their respective successors and
permitted assigns and is not for the benefit of, nor may any provision hereof be
enforced by, any other Person.

            5.8        Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law. If
either party shall commence an action or proceeding to enforce any provisions of
the Transaction Documents, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.

13

--------------------------------------------------------------------------------

            5.9        Survival. The representations and warranties contained
herein shall survive the Closing and the delivery of the Securities.

            5.10      Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

            5.11      Severability. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction to be
invalid, illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

            5.12      Replacement of Securities. If any certificate or
instrument evidencing any Securities is mutilated, lost, stolen or destroyed,
the Company shall issue or cause to be issued in exchange and substitution for
and upon cancellation thereof (in the case of mutilation), or in lieu of and
substitution therefor, a new certificate or instrument, but only upon receipt of
evidence reasonably satisfactory to the Company of such loss, theft or
destruction. The applicant for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs (including
customary indemnity) associated with the issuance of such replacement
Securities.

            5.13      Remedies. In addition to being entitled to exercise all
rights provided herein or granted by law, including recovery of damages, the
Purchaser and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.

            5.14      Construction. The parties agree that each of them and/or
their respective counsel has reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments hereto. In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.

14

--------------------------------------------------------------------------------

            5.15      WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING
IN ANY JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES
EACH KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE
LAW, HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES
FOREVER TRIAL BY JURY.

**Signature Pages Follow**

15

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the parties hereto have caused this Securities
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

Anavex Life Sciences Corp.

By:  /s/ Christopher
Missling                                                                    

Name: Christopher Missling

Title:  President

Address: ______________________________________________

                  ______________________________________________

                  ______________________________________________

With a copy of all Notices to Company Counsel at
the address set forth in Section 1.1, attention to
Clayton E. Parker, Esq.

Wire Instructions:

_____________________________________

_____________________________________

_____________________________________

_____________________________________

_____________________________________

_____________________________________

**REMAINDER OF PAGE INTENTIONALLY LEFT BLANK**
SIGNATURE PAGE FOR PURCHASER FOLLOWS

16

--------------------------------------------------------------------------------

PURCHASER SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT

          IN WITNESS WHEREOF, the undersigned have caused this Securities
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

Name of Purchaser:  Lincoln Park Capital Fund,
LLC                                                                                     

Signature of Authorized Signatory of Purchaser: /s/ Jonathan
Cope                                                        

Name of Authorized Signatory: Jonathan
Cope                                                                                              

Title of Authorized Signatory: 
President                                                                                                          

Email Address of Authorized Signatory:
_____________________________________________

Facsimile Number of Authorized Signatory:
__________________________________________

Address for Notice of Purchaser:

 

 

Address for Delivery of Securities for Purchaser (if not same as address for
notice):

 

 

Subscription Amount: $500,000

No. of Units: 2,000,000

 

 

EIN Number (if corporation):
SSN or SIN Number (if individual):

17

--------------------------------------------------------------------------------